Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 19 August 2021. The substitute specification of 19 August 2021 is acceptable, has been entered and overcomes the objections to the disclosure. The amendments to the claims overcome the art rejections. 
The indicated allowability of claim 12 is withdrawn in view of the amendment to the claim.  The new rejection follows.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
In paragraph [0130], teaches -0.7<δ<<0.7. It is unclear if the double greater than or equal symbols is a typographical error or not. The front part of table 1 on page 136 is cut off. Finally, paragraph [0239] teaches the alkenyl groups for R5 include those provided as exemplary examples of the alkenyl groups represented by R1 to R4. This teaching is unclear since paragraph [0224] defines R1 to R3 as hydrogen and thus there are no exemplary examples of the alkenyl groups represented by R1 to R3. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation in claim 1 that the composition comprises at least one component selected from the group consisting of amines having an alkenyl group having 8 to 20 carbon atoms, carboxylic acid having an alkenyl group having 8 to 20 carbon atoms and salts and ions thereof is not found in the originally filed disclosure and thus is new matter. The dependent claims 2, 3, 10, 11 and 13-20 and claims 6-9 which include all the limitations of claim 1 also include this new matter. 
Paragraphs [0222]-[0228] teaches the amine of component (5) can be an ammonium cation and salts having the formula R4NH3+, where R4 can be an alkenyl group having 8 to 20 carbon atoms. This single teaching does not support the claimed amines, salts and ions thereof having an alkenyl group having 8 to 20 carbon atoms, which reads on any amine of the general formula RnNH3-n, where n is an integer of 1-3 where R is an alkenyl group having 8 to 20 carbon atoms or is an organic group that comprises an alkenyl group having 8 to 20 carbon atoms; 4NH3+, where R4 is an organic group that comprises an alkenyl group having 8 to 20 carbon atoms; ammonium cations of the formula R4xNH4-x+, where x is 2-4 and R4 is an alkenyl group having 8 to 20 carbon atoms or an organic group that comprises an alkenyl group having 8 to 20 carbon atoms and ammonium cations of the formula R4xNR4-x+, where x is 1-4, R is a monovalent organic group and R4 is an alkenyl group having 8 to 20 carbon atoms or an organic group that comprises an alkenyl group having 8 to 20 carbon atoms.
Paragraphs [0232]-[0238] teaches the carboxylic acid, carboxylate ion or carboxylate salt of component (5) has the formula R5COO-, where R5 can be an alkenyl group having 8 to 20 carbon atoms. This single teaching does not support the claimed carboxylic acid, salts and ions having an alkenyl group having 8 to 20 carbon atoms, which reads on any carboxylic acid, carboxylate ion or carboxylate salt that comprises an alkenyl group having 8 to 20 carbon atoms.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim is indefinite since it includes internal inconsistencies. The claim defines Y as being sulfur but then teaches that when a is 2 or 3, a plurality of Y may be the same or different. Since Y can only be sulfur, the plurality of Y when a is 2 or 3 cannot be different.
Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
This claim would be allowable for the reasons given in the previous action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/31/21